 1   MICHAEL COSENTINO State Bar No. 83253
     Counsel for the United States
 2   P.O. Box 129
     Alameda, CA 94501
 3
  Telephone: (510)523-4702
4 Facsimile: (510)747-1640

 5 Attorney for Plaintiff
     United States of America
6"

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,
                                                   Case No. CV11-6442SLM
12                                Plaintiff,

13                          V.

14   JOHNNY L. SANFORD,
                                                   WRIT OF CONTINUING
15                                Defendant,       GARNISHMENT

16                          and

17   ALLIED UNIVERSAL
     SECURITY SERVICES,
18                                Garnishee.

19

20 TO:     Garnishments Manager
           ALLIED UNIVERSAL SECURITY SERVICES
21         161 Washington St., Suite 600
           Conshohocken, PA 19428
22

23         YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF

24 THE UNITED STATES OF AMERICA THE WAGES,SALARY, OR COMMISSION IN

25 YOUR CUSTODY, CONTROL, OR POSSESSION IN WHICH THE DEFENDANT-
26   JUDGMENT DEBTOR HAS AN OWNERSHIP INTEREST.

27         The name, SSN XXX-XX-3214, and last known address of the person who is
28 the defendant-judgment debtor (hereinafter "debtor") in this action and whose property
